Exhibit 10.3

PROMISSORY NOTE

 

US$1,250,000.00    Dated as of June 24, 2014

This PROMISSORY NOTE (this “Note”) is being issued and delivered pursuant to the
terms of that certain Stock Purchase Agreement, dated June 24, 2014 (the
“Purchase Agreement”), by and between the Maker (as defined below) and the Payee
(as defined below). All capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Purchase Agreement.

FOR VALUE RECEIVED, Hedgepath, LLC, a Florida limited liability company (the
“Maker”), and its successors and assigns promise to pay to the order of
HedgePath Pharmaceuticals, Inc., a Delaware corporation (together with its
successors and assigns, collectively, the “Payee”), the principal sum of One
Million Two Hundred Fifty Thousand Dollars ($1,250,000) (“Principal”) in lawful
money of the United States of America, on the terms and conditions described
below. All payments on this Note shall be made on the respective dates on which
they are due by wire transfer of immediately available funds to such account as
the Payee may from time to time designate.

1. Definitions. The following capitalized terms used in this Note shall have the
following meanings:

(a) “Advance” means the portion of Principal requested by the Payee, in its sole
discretion, in an Advance Notice.

(b) “Advance Date” means the date that the Maker is required to make and deliver
to the Payee an Advance, which date shall in no event be more than five
(5) Business Days following the delivery to the Maker of the Advance Notice
pursuant to which the Payee is requesting such Advance.

(c) “Advance Notice” means a written notice delivered by the Payee to the Maker
setting forth (i) the Advance that the Payee is requesting from the Maker and
(ii) the Advance Date with respect to such Advance.

(d) “Business Day” means any day except Saturday, Sunday or any other day on
which commercial banks located in New York, New York are required by law or
otherwise to be closed for business.

(e) “Note Term” means the period beginning on the date hereof and ending on
December 31, 2014.

2. Payments.

(a) Commencing on June 30, 2014 and ending on December 31, 2014, unless the
Principal is sooner paid in full pursuant to Section 2(b) hereof, the Maker
shall make monthly payments of Principal in accordance with the amortization
schedule set forth on Schedule A attached hereto. Except as set forth in
Section 2(c) hereof, all accrued interest hereunder, together with any other
costs or expenses of the Payee incurred in connection with this Note, shall be
due and payable on the last monthly payment date set forth on Schedule A.



--------------------------------------------------------------------------------

(b) In addition to the monthly payments of Principal provided on Schedule A,
during the Note Term, the Payee shall have the right, from time to time and in
its sole discretion, to request an Advance by the delivery of an Advance Notice
to the Maker, which Advance shall be delivered and paid by the Maker to the
Payee on or prior to the Advance Date associated with such Advance. Advances
made hereunder shall be applied against and reduce the monthly payments of
Principal set forth on Schedule A, starting with the last such monthly payment
of Principal and continuing with the other monthly payments of Principal in
reverse chronological order. Each Advance Notice shall be deemed delivered to
the Maker (i) on the Business Day it is received by facsimile or email by the
Maker if such Advance Notice is received prior to 5:00 p.m. Eastern Time on such
Business Day or (ii) on the immediately succeeding Business Day if such Advance
Notice is received by facsimile or email by the Maker (A) after 5:00 p.m.
Eastern Time on a Business Day or (B) at any time on a day which is not a
Business Day

(c) Notwithstanding anything to the contrary contained herein, following the
occurrence of an Event of Default, all payments made by the Maker hereunder
shall be applied first to payment in full of any costs or expenses incurred by
the Payee in connection with the enforcement of, or the exercise of any remedy
under, this Note, including, without limitation, reasonable attorney’s fees,
then to the payment in full of any accrued interest hereunder, and finally to
the reduction of the unpaid portion of the Principal, starting with the last
monthly payment of Principal set forth on Schedule A and continuing with the
other monthly payments of Principal set forth on Schedule A in reverse
chronological order.

3. Default Interest Rate. Upon the occurrence of an Event of Default (as defined
below) and until such Event of Default is cured, interest shall accrue on the
unpaid portion of the Principal at an interest rate equal to eighteen percent
(18%) per annum.

4. Events of Default. The following shall constitute events of default under
this Note (each, an “Event of Default”):

(a) Failure to Make Required Payments. Failure by the Maker to make any payment
of Principal or any Advance when due under this Note.

(b) Voluntary Bankruptcy, etc. The commencement by the Maker of a voluntary case
under the Federal Bankruptcy Code, as now constituted or hereafter amended (the
“Bankruptcy Code”), or any other applicable federal or state bankruptcy,
insolvency, reorganization, rehabilitation or other similar law, or the consent
by the Maker to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Maker or for any substantial part of the Maker’s property, or
the making by the Maker of any assignment for the benefit of creditors, or the
failure of the Maker generally to pay debts as such debts become due, or the
taking of action by the Maker in furtherance of any of the foregoing.

(c) Involuntary Bankruptcy, etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of the Maker in an
involuntary case under the Bankruptcy Code or any other applicable federal or
state bankruptcy, insolvency or other similar

 

2



--------------------------------------------------------------------------------

law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Maker or for any substantial part of
the Maker’s property and the continuance of any such decree or order unstayed
and in effect for a period of sixty (60) consecutive days.

5. Remedies.

(a) Upon the occurrence of an Event of Default, the Payee shall have, in
additional to any other rights and remedies granted to it under applicable law,
the right at its election and as full liquidated damages to declare by written
notice to the Maker, that some or all of the Purchased Shares shall be forfeited
by the Maker to the Payee (the “Forfeiture Notice”). All rights and remedies of
the Payee shall be cumulative and not exclusive. The Maker shall pay to the
Payee on demand all costs, expenses, and charges of the Payee in connection with
the enforcement of, or the exercise of any remedy under, this Note, including,
without limitation, reasonable attorney’s fees.

(b) Notwithstanding anything to the contrary contained herein (including,
without limitation, Sections 5(a) and 7 hereof), if the Payee makes the election
to declare the forfeiture of some or all of the Purchased Shares as described in
Section 5(a) hereof, the Payee shall be deemed to have waived and released any
and all claims it may have for (i) the balance of the amounts remaining due and
payable under this Note and (ii) any additional damages it may have suffered as
a result of the Event of Default giving rise to such forfeiture election. The
Maker agrees that upon receipt of the Forfeiture Notice, it shall, without
payment or additional consideration, within two (2) Business Days after receipt
of the Forfeiture Notice, deliver to the Payee any and all stock certificates in
the Maker’s possession or control evidencing the Purchased Shares elected to be
forfeited duly endorsed for transfer back to the Payee or accompanied by an
executed stock power for transfer back to the Payee. The Purchased Shares
elected to be forfeited shall be transferred back to the Payee free and clear of
all liens, security interests, encumbrances or claims of any nature. The Maker
further agrees that upon the Payee’s delivery of the Forfeiture Notice, the
Payee shall be entitled to transfer, and the Maker hereby directs the Payee to
transfer, on its stock ledger back to the Payee the Purchased Shares elected to
be forfeited. The parties hereby (i) acknowledge and agree that in light of the
fact that the purpose of the Maker’s purchase of the Purchased Shares is to
provide funding to the Payee to keep in full force and effect that certain
Supply and License Agreement, dated September 3, 2013, as subsequently amended,
by and between Mayne Pharma and the Payee, and to continue the Payee’s
development of its products in order to seek additional funding from other
sources, it would be difficult or impossible to accurately and precisely
ascertain the actual damages suffered by the Payee as a result of any Event of
Default, and (ii) agree that the forfeiture by the Maker of some or all of the
Purchased Shares, together with the forfeiture of any HPLLC At Risk Shares (as
defined in that certain Equity Holders Agreement, dated on or about the date
hereof, by and among Maker, Payee, Mayne Pharma Ventures Pty Ltd, and others) as
provided in the Equity Holders Agreement, is a reasonable pre-estimate of the
probable damages and loss suffered by the Payee upon the occurrence of an Event
of Default. The Purchased Shares forfeited to the Payee under this Section 5(b)
shall be cancelled on the books and records of the Payee.

(c) If the Maker fails to deliver to the Payee the certificates or other
instruments described in Section 5(b) hereof, the officers of the Payee, or any
of them, are each hereby appointed as attorney-in-fact for the Maker for the
purpose of complying with Section

 

3



--------------------------------------------------------------------------------

5(b) hereof, including transferring the Purchased Shares elected to be forfeited
and delivering any of the aforesaid certificates or other instruments to the
Payee, whereupon the Maker’s rights with respect to the Purchased Shares elected
to be forfeited shall cease. Such officers of the Payee shall incur no liability
for such actions described in this Section 5(c). This appointment of the
officers as attorney-in-fact is coupled with an interest and such appointment is
irrevocable.

6. Waivers. The Maker hereby waives presentment for payment, demand, notice of
dishonor, protest, and notice of protest with regard to this Note, all errors,
defects and imperfections in any proceedings instituted by the Payee under the
terms of this Note, and all benefits that might accrue to the Maker by virtue of
any present or future laws exempting any property, real or personal, or any part
of the proceeds arising from any sale of any such property, from attachment,
levy or sale under execution, or providing for any stay of execution, exemption
from civil process, or extension of time for payment; and the Maker agrees that
any real estate that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by the Payee.

7. Unconditional Liability. The Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other person or entity, and shall not be
affected in any manner by any indulgence, extension of time, renewal, waiver or
modification granted or consented to by the Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
the Payee with respect to the payment or other provisions of this Note, and
agrees that additional makers, endorsers, guarantors, or sureties may become
parties hereto without notice to the Maker or affecting the Maker’s liability
hereunder.

8. Notices. Any notice called for hereunder shall be deemed properly given
pursuant to the terms of Section 9(j) of the Purchase Agreement.

9. Construction. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by the internal
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware.

10. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Maximum Interest. Notwithstanding anything in this Note to the contrary, in
no event or contingency shall the amount or rate of interest due and payable
under this Note exceed the maximum amount or rate of interest permissible under
applicable law. If, from any circumstance whatsoever, interest would otherwise
be payable to the Payee in excess of the maximum lawful amount, then the
interest payable to the Payee shall be reduced to the

 

4



--------------------------------------------------------------------------------

maximum amount permitted under applicable law; and if from any circumstance the
Payee shall ever receive anything of value deemed interest by applicable law in
excess of the maximum lawful amount, then an amount equal to any excessive
interest shall be applied to the reduction of the unpaid portion of the
Principal or, if such excessive interest exceeds the unpaid portion of the
Principal, such excess shall be refunded to the Maker. All interest (including
all charges, fees or other amounts deemed to be interest) paid or agreed to be
paid to the Payee shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the Principal (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.

12. Successors and Assigns. The rights and obligations of the Payee and the
Maker under this Note shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the Payee and the Maker; provided,
however, that the Maker may not assign or transfer any of its rights or
obligations under this Note without the prior written consent of the Payee. The
Payee may at any time sell, assign, grant participations in, or otherwise
transfer to any person or entity all or part of the rights or obligations of the
Maker under this Note.

13. Miscellaneous. Time is of the essence of this Note. The terms and conditions
of this Note may not be amended, waived or modified except in a writing signed
by the Payee expressly stating that the writing constitutes an amendment,
waiver, or modification of the terms of this Note. Any reference to the Payee
shall include any holder of this Note and any holder shall succeed to the
Payee’s rights. Headings in this Note are for convenience of reference only and
are not part of the substance hereof.

[Remainder of page intentionally left blank.

Signature page immediately follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker, intending to be legally bound hereby, has caused
this Note to be duly executed by an authorized officer the day and year first
above written.

 

HEDGEPATH, LLC By:  

Black Robe Capital, LLC,

its Manager

By:  

/s/ Frank E. O’Donnell, Jr.

Name:   Frank E. O’Donnell, Jr. Title:   Manager



--------------------------------------------------------------------------------

SCHEDULE A

 

Date

   Principal Payment  

June 30, 2014

   $ 150,000   

July 31, 2014

   $ 200,000   

August 29, 2014

   $ 200,000   

September 30, 2014

   $ 150,000   

October 31, 2014

   $ 350,000   

November 28, 2014

   $ 100,000   

December 31, 2014

   $ 100,000      

 

 

 

TOTAL

   $ 1,250,000      

 

 

 